          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 1 of 23




 1   KEVIN C. POWERS, General Counsel
     Nevada State Bar No. 6781
 2   NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
     401 S. Carson St.
 3   Carson City, NV 89701
     Tel: (775) 684-6830; Fax: (775) 684-6761
 4   Email: kpowers@lcb.state.nv.us
     Attorneys for Legislative Defendants Brenda J. Erdoes, in her official capacity as Director of the
 5   Legislative Counsel Bureau of the State of Nevada, and Nicole J. Cannizzaro, in her official
     capacity as Chair of the Legislative Commission of the State of Nevada
 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
      SHAWN MEEHAN, an individual; JANINE
 9    HANSEN, an individual; LYNN
      CHAPMAN, an individual; and MELISSA                      Case No. 3:21-cv-00100-MMD-WGC
10    CLEMENT, an individual,

11          Plaintiffs,                                        LEGISLATIVE DEFENDANTS’
                                                               MOTION TO DISMISS ALL FEDERAL
12          vs.                                                CLAIMS FOR LACK OF SUBJECT-
                                                               MATTER JURISDICTION AND DECLINE
13    STEPHEN F. SISOLAK, in his official                      SUPPLEMENTAL JURISDICTION OVER
      capacity as Governor of the State of Nevada;             ALL STATE CLAIMS
14    AARON DARNELL FORD, in his official
      capacity as Attorney General of the State of
15    Nevada; BRENDA J. ERDOES, in her
      official capacity as Director of the Legislative
16    Counsel Bureau of the State of Nevada;
      NICOLE J. CANNIZZARO, in her official
17    capacity as Chair of the Legislative
      Commission of the State of Nevada; and
18    DOES 1 through 100,

19                Defendants.

20

21

22

23

24


                                                         -1-
           Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 2 of 23




 1                                                MOTION

 2         Legislative Defendants Brenda J. Erdoes, in her official capacity as Director of the

 3   Legislative Counsel Bureau of the State of Nevada (“Director Erdoes”), and Nevada State Senator

 4   Nicole J. Cannizzaro, in her official capacity as Chair of the Legislative Commission of the State

 5   of Nevada (“Senator Cannizzaro”), by and through their counsel the Legal Division of the

 6   Legislative Counsel Bureau (“LCB Legal”) under Nevada Revised Statutes (“NRS”) 218F.720,

 7   hereby file this Motion to Dismiss all Federal Claims for Lack of Subject-Matter Jurisdiction and

 8   Decline Supplemental Jurisdiction over all State Claims. This motion is made under

 9   FRCP 12(h)(3) and LR-II 7-2 and is based upon the following Memorandum of Points and

10   Authorities and all pleadings, documents and exhibits on file in this case.

11                                             INTRODUCTION

12         On Feb. 17, 2021, Plaintiffs filed a complaint for damages and injunctive and declaratory

13   relief under the federal civil rights statute in 42 U.S.C. § 1983. (ECF No. 1.) Plaintiffs are four

14   individuals who, on behalf of themselves, seek entry to the Legislative Building (“Building”) to

15   engage in lobbying activities. (ECF No. 1 at 1-2.) In their complaint, Plaintiffs alleged that they

16   have been deprived of federal and state constitutional rights as a result of the decisions of Director

17   Erdoes, as the executive head of the LCB, to restrict or prohibit lobbyists and the public from

18   physically entering the Building in response to the pandemic. (ECF No. 1 at 18-25.)

19         On Feb. 24, 2021, Plaintiffs filed an emergency motion for preliminary injunction based on

20   their federal and state constitutional claims. (ECF No. 6.) On Feb. 25, 2021, this Court entered a

21   minute order (ECF No. 8), stating that:

22         The Court has reviewed Plaintiff’s motion for preliminary injunction (ECF No. 6, the
           “PI” motion.) The normal briefing schedule will apply to the motion because
23         Plaintiffs do not specifically request an expedited briefing schedule in their PI motion
           and did not otherwise establish they are entitled to an expedited briefing schedule
24         under LR 7-4. The Court will determine whether to set a hearing upon reviewing the


                                                      -2-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 3 of 23




 1         subsequent briefs.

 2         On Mar. 31, 2021, this Court approved a Stipulation and Order Regarding Service of

 3   Process on Legislative Defendants, Briefing Schedule for Motions, and Related Matters. (ECF

 4   No. 25.) Under the stipulation and order, Legislative Defendants agreed to appear voluntarily in

 5   this action and waived their rights to be served by Plaintiffs with a summons and complaint under

 6   FRCP 4. (ECF No. 25 at 3.) The parties also agreed to a briefing schedule for Plaintiffs’ motion

 7   for preliminary injunction, which required Legislative Defendants to file their response not later

 8   than Apr. 21, 2021. (ECF No. 25 at 3-4.) However, on Apr. 21, 2021, Legislative Defendants filed

 9   a motion to extend time to file their response not later than Apr. 26, 2021 (ECF No. 28), which

10   this Court granted. (ECF No. 29.)

11         On Apr. 26, 2021, Legislative Defendants filed their response to Plaintiffs’ motion for

12   preliminary injunction, raising several arguments in opposition to the motion. (ECF No. 30.) In

13   particular, Legislative Defendants argued that because the Building has been reopened in a manner

14   that allows lobbyists and the public to enter the Building under health-and-safety protocols,

15   Director Erdoes has voluntarily ceased the conduct that was initially challenged by Plaintiffs, so

16   their motion for preliminary injunction must be denied as moot. (ECF No. 30 at 16-18.) Also on

17   Apr. 26, 2021, Legislative Defendants filed their answer (ECF No. 31) to Plaintiffs’ civil rights

18   complaint for damages and injunctive and declaratory relief.

19         On Apr. 27, 2021, this Court scheduled a videoconference hearing on Plaintiffs’ motion for

20   preliminary injunction for May 12, 2021. (ECF No. 32.) In its scheduling order, this Court stated

21   that “the Court is particularly interested in the mootness question” raised by Legislative

22   Defendants in their response to Plaintiffs’ motion for preliminary injunction. (ECF No. 32.)

23         On May 3, 2021, Plaintiffs filed their reply to Legislative Defendants’ response to the

24   motion for preliminary injunction. (ECF No. 33.) In their reply, Plaintiffs state that the reopening


                                                     -3-
           Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 4 of 23




 1   of the Building under health-and-safety protocols rendered their motion for preliminary injunction

 2   moot. (ECF No. 33 at 2-4.) However, Plaintiffs also contend that they are entitled to engage in

 3   discovery on their claims for declaratory relief. (ECF No. 33 at 2-4.)

 4         On May 4, 2021, Legislative Defendants filed this motion to dismiss all federal claims for

 5   lack of subject-matter jurisdiction and decline supplemental jurisdiction over all state claims. First,

 6   this Court lacks subject-matter jurisdiction over all of Plaintiffs’ federal claims under section 1983

 7   for prospective declaratory and injunctive relief because those claims are moot. Second, this Court

 8   lacks subject-matter jurisdiction over all of Plaintiffs’ federal claims under section 1983 for

 9   retrospective declaratory and monetary relief because those claims are barred by the Eleventh

10   Amendment. Consequently, because this Court lacks subject-matter jurisdiction over all of

11   Plaintiffs’ federal claims under section 1983, it must dismiss them for lack of subject-matter

12   jurisdiction under FRCP 12(h)(3).

13         Finally, because this Court lacks subject-matter jurisdiction over all of Plaintiffs’ federal

14   claims under section 1983, this Court should decline to exercise supplemental jurisdiction over all

15   of Plaintiffs’ state constitutional claims. All of the factors to be considered under the supplemental

16   jurisdiction doctrine—judicial economy, convenience, fairness and comity—point toward this

17   Court declining to exercise supplemental jurisdiction over all of Plaintiffs’ state constitutional

18   claims. This is particularly true because Plaintiffs’ state constitutional claims under Article 1,

19   Section 1 and Article 4, Section 15 of the Nevada Constitution raise novel, complex and policy-

20   laden issues of state law and Nevada’s legislative branch has a compelling interest in ensuring that

21   the Nevada Supreme Court decides those state-law issues of first impression. Therefore, in

22   addition to dismissing all of Plaintiffs’ federal claims for lack of subject-matter jurisdiction, this

23   Court should decline to exercise supplemental jurisdiction over all of Plaintiffs’ state

24   constitutional claims.


                                                      -4-
           Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 5 of 23




 1                                            BACKGROUND

 2         I. Director Erdoes’ statutory authority to restrict or prohibit lobbyists and the public
        from entering the Building during a legislative session in order to protect the public’s
 3      health, safety and welfare and provide all services necessary to the efficient and effective
        operation of the Legislature amid the ongoing and widespread public-health crisis caused
 4      by the COVID-19 pandemic.

 5         Under Nevada law, the Legislative Building in Carson City is a separate building from the

 6   State Capitol Building, which contains offices for the state executive branch and is under the

 7   supervision and control of that branch. NRS 331.070, 331.120, 331.130, 331.133, 331.135. By

 8   contrast, the Legislature has given the state legislative branch the statutory authority to supervise

 9   and control the Legislative Building and the grounds surrounding the Building during and between

10   legislative sessions. NRS 331.135. The Legislature has assigned that statutory authority to

11   Director Erdoes as the executive head of the LCB. NRS 218F.110(1), 218F.300(1), 218F.500(2),

12   218F.520(1).

13         The LCB consists of the Legislative Commission, the Interim Finance Committee, the

14   Director and five divisions: Administrative Division, Audit Division, Fiscal Analysis Division,

15   Legal Division and Research Division. NRS 218F.100(1). The Director “serves as the executive

16   head of the Legislative Counsel Bureau and shall direct and supervise all of its administrative and

17   technical activities.” NRS 218F.110(1). The LCB’s divisions are also administered by chiefs of

18   the divisions, who must “perform the respective duties assigned to them by law under the

19   administrative supervision of the Director.” NRS 218F.100(2)-(5), 218F.110(1). The Director may

20   also serve as the chief of any of the LCB’s divisions. NRS 218F.100(6).

21         As part of their statutory powers and duties, the LCB’s divisions provide all legal, fiscal,

22   research, audit, administrative, technical and other services necessary to the efficient and effective

23   operation of the Legislature. NRS Title 17 (State Legislative Department). For example, the LCB

24   is required to provide “[a]ll administrative services necessary to the operation of the Legislature


                                                      -5-
            Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 6 of 23




 1   during and between regular and special sessions.” NRS 218F.300(1). To carry out the supervision

 2   and control of the Building and the grounds surrounding the Building during and between

 3   legislative sessions, the Legislature has made the LCB responsible for “[s]ecurity” and has

 4   invested the LCB with the statutory authority to “preserve order and security” within the Building

 5   and on the grounds surrounding the Building. NRS 218F.500(2)(i), 218F.520(1). Thus, as the

 6   executive head of the LCB, Director Erdoes has the statutory authority and responsibility to ensure

 7   that the LCB is able to fulfill its statutory mission to: (1) protect the public’s health, safety and

 8   welfare within the Building and on the grounds surrounding the Building; and (2) provide all

 9   services necessary to the efficient and effective operation of the Legislature. NRS Title 17.

10          On June 26, 2020, LCB Legal provided Director Erdoes with a legal opinion regarding the

11   Director’s authority to restrict or prohibit the public from entering the Building during a legislative

12   session in order to protect the public’s health, safety and welfare and provide all services

13   necessary to the efficient and effective operation of the Legislature amid the ongoing and

14   widespread public-health crisis caused by the pandemic. 1 (Legis. Defs.’ Ex. 1.) The legal opinion

15   was released publicly, and the media published the legal opinion on publicly accessible websites.2

16   In the legal opinion, LCB Legal advised Director Erdoes regarding the following issues:

17             After considering the plain meaning of the statutory language in NRS Title 17
            giving the Director—as the executive head of the LCB—the statutory authority to
18          “preserve order and security” within the Legislative Building during a legislative
            session, and after interpreting that statutory language in line with what reason and
19          public policy would indicate the Legislature intended, it is the opinion of this office
            that the Legislature’s grant of statutory authority to the Director under NRS Title 17
20
     1
         Legislative Defendants request this Court to take judicial notice of their exhibits as “matters of
21
         public record.” Lawson v. Klondex Mines, 450 F.Supp.3d 1057, 1070-71 (D. Nev. 2020)
         (quoting Reyn’s Pasta Bella v. Visa USA, 442 F.3d 741, 746 n.6 (9th Cir. 2006)).
22
     2
         See, e.g., Michelle Rindels, Public will be barred from attending Legislature’s forthcoming
23
         special session in-person, The Nevada Independent (June 26, 2020), available at:
         https://thenevadaindependent.com/article/public-will-be-barred-from-attending-legislatures-
24
         forthcoming-special-session-in-person.

                                                       -6-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 7 of 23




 1         allows the Director to restrict or prohibit the public from entering the Legislative
           Building during a legislative session in order to protect the public’s health, safety and
 2         welfare and provide all services necessary to the efficient and effective operation of
           the Legislature amid the ongoing and widespread public-health crisis caused by the
 3         COVID-19 pandemic.

 4            Furthermore, after interpreting the provisions of Article 4, Section 15 governing
           “open” legislative floor sessions and committee meetings according to what history,
 5         reason and public policy would indicate the drafters and the voters intended, it is the
           opinion of this office that if the Director exercises the statutory authority granted by
 6         the Legislature under NRS Title 17 to restrict or prohibit the public from entering the
           Legislative Building during a legislative session, the Director’s action would comport
 7         with the requirement that legislative floor sessions and committee meetings must be
           “open” to the public under Article 4, Section 15, so long as the Director—as the
 8         executive head of the LCB—enables reasonable alternative means of communication
           which provide the public with the opportunity to observe the legislative floor sessions
 9         and committee meetings and communicate with Legislators without being physically
           present in the Legislative Building. Moreover, because each House’s standing rules
10         are modeled on the provisions of Article 4, Section 15 governing “open” legislative
           floor sessions and committee meetings, it is the opinion of this office that the same
11         legal conclusion applies to the requirement that legislative floor sessions and
           committee meetings must be “open” to the public under Assembly Standing Rule
12         No. 11 and Senate Standing Rule No. 13.

13            Finally, if the Director exercises the statutory authority granted by the Legislature
           under NRS Title 17 to restrict or prohibit the public from entering the Legislative
14         Building during a legislative session, it is the opinion of this office that the Director’s
           action would comport with the rights of the public to free speech, to associate or
15         assemble together, to instruct their legislative representatives and to petition the
           Legislature for redress of grievances under the First Amendment to the United States
16         Constitution and Article 1, Sections 9 and 10 of the Nevada Constitution, so long as
           the Director—as the executive head of the LCB—enables reasonable alternative
17         means of communication which provide the public with the opportunity to observe the
           legislative floor sessions and committee meetings and communicate with Legislators
18         without being physically present in the Legislative Building.

19   (Legis. Defs.’ Ex. 1 at 019-20.)

20         On Jan. 21, 2021, Director Erdoes issued a press release explaining how the Legislature

21   would operate initially within the Building during the 81st session beginning on Feb. 1, 2021.

22   (Legis. Defs.’ Ex. 2.) Director Erdoes explained that the Building would be closed to all persons

23   other than legislators, essential staff and a small news media pool. (Legis. Defs.’ Ex. 2 at 001.)

24   Director Erdoes also explained that the LCB would enable reasonable alternative means of


                                                      -7-
           Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 8 of 23




 1   communication which provide lobbyists and the public with the opportunity to observe legislative

 2   floor sessions and committee meetings and communicate with legislators without being physically

 3   present in the Building, as follows:

 4            The 81st Session of the Nevada Legislature will begin on February 1, 2021, with
           the Legislative Building closed to all persons other than Legislators, essential staff and
 5         a small news media pool. Those persons who are not in the building will be able to
           observe all of the floor sessions in the Chambers of both houses and all committee
 6         hearings in the various hearing rooms throughout the building via the Legislature’s
           Website “View Events” Tab and YouTube. Access for persons not in the Legislative
 7         Building to observe and participate in the committee hearings will be available by
           reservation through the Legislature’s Website for videoconference participation
 8         through Zoom. This reservation system will be available prior to session and a tutorial
           will be included. In addition, persons not in the Legislative Building may provide
 9         public comment to committees by telephone or choose to participate in committee
           hearings via videoconference at designated sites which are currently being developed
10         in various locations in the State. Virtual meetings between individual Legislators and
           persons who are not in the building will be made possible through Microsoft Teams.
11         A weekly COVID-19 testing regimen for Legislators, staff and the news media pool in
           the building will be in place during the time the building is closed.
12

13   (Legis. Defs.’ Ex. 2 at 001.)

14         Finally, Director Erdoes explained that after legislators and essential staff received both

15   doses of the COVID-19 vaccination, the Legislature would initiate a plan to begin reopening the

16   Building to lobbyists and the public under certain health-and-safety protocols:

17            After Legislators and essential staff have received both COVID-19 vaccinations,
           the Legislature will initiate a plan to begin opening the Legislative Building to
18         members of the Public and registered Lobbyists to participate in committee hearings in
           person, by reservation through the Legislature’s Website. This reservation system will
19         be available prior to the opening of the building to the Public and Lobbyists and a
           tutorial will be included. Each person who participates in person in a committee
20         hearing will be required to present a completed COVID-19 vaccination card or take a
           shallow nasal swab Rapid COVID-19 test before entering the building. The tests will
21         be provided on site at no cost to the person being tested.

22   (Legis. Defs.’ Ex. 2 at 001.)

23         On Apr. 9, 2021, Director Erdoes issued a press release announcing the reopening plan for

24   the Building. (Legis. Defs.’ Ex. 3 at 001.) On Apr. 15, 2021, the Building was reopened under


                                                      -8-
           Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 9 of 23




 1   certain health-and-safety protocols, and lobbyists and the public are allowed to enter the Building

 2   after making an appointment and complying with the health-and-safety protocols using the

 3   following appointment process:

 4            Appointments to enter the Legislative Building must be received at least 24 hours
           in advance. The number of people who will be able to make an appointment to attend
 5         a hearing held by a standing committee will be limited to a specified number per
           committee, which will be based upon the current COVID-19 restrictions applicable at
 6         the time of the meeting. In addition, each Legislator will be authorized to bring in one
           person per day to meet with the Legislator in person in the Legislative Building.
 7         When a Legislator approves a meeting with the person, the staff of the Legislator will
           enter the appointment into the electronic reservation system. Therefore, the process
 8         for making appointments will be a little different depending on the purpose for the
           visit to the Legislative Building.
 9

10   (Legis. Defs.’ Ex. 3 at 001.) Therefore, Director Erdoes has voluntarily ceased the conduct that

11   was initially challenged by Plaintiffs in their complaint, and they are now allowed to enter the

12   Building after making an appointment and complying with the health-and-safety protocols.

13         II. Procedural history of Plaintiffs’ action.

14         On Feb. 17, 2021, Plaintiffs filed a complaint for damages and injunctive and declaratory

15   relief under the federal civil rights statute in 42 U.S.C. § 1983. (ECF No. 1.) Plaintiffs are four

16   individuals who, on behalf of themselves, seek entry to the Building to engage in lobbying

17   activities. (ECF No. 1 at 1-2.) In their complaint, Plaintiffs alleged that they have been deprived of

18   federal and state constitutional rights as a result of the decisions of Director Erdoes, as the

19   executive head of the LCB, to restrict or prohibit lobbyists and the public from physically entering

20   the Building in response to the pandemic. (ECF No. 1 at 18-25.)

21         In their complaint, Plaintiffs named several state officers of the executive branch and

22   legislative branch as defendants in their official capacities. (ECF No. 1 at 1-2.) As named in the

23   complaint, the Executive Defendants were: (1) Stephen F. Sisolak, in his official capacity as

24   Governor of the State of Nevada; and (2) Aaron D. Ford, in his official capacity as Attorney


                                                      -9-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 10 of 23




 1   General of the State of Nevada. (ECF No. 1 at 1-2.) On Mar. 23, 2021, pursuant to

 2   FRCP 41(a)(1)(A)(i), Plaintiffs voluntarily dismissed, without prejudice, those Executive

 3   Defendants from this action. (ECF No. 21.) As named in the complaint, Legislative Defendants

 4   are Director Erdoes and Senator Cannizzaro in her official capacity as Chair of the Legislative

 5   Commission. (ECF No. 1 at 1-2.)

 6         On Feb. 24, 2021, Plaintiffs filed an emergency motion for preliminary injunction based on

 7   their federal and state constitutional claims. (ECF No. 6.) On Feb. 25, 2021, this Court entered a

 8   minute order (ECF No. 8), stating that:

 9         The Court has reviewed Plaintiff’s motion for preliminary injunction (ECF No. 6, the
           “PI” motion.) The normal briefing schedule will apply to the motion because
10         Plaintiffs do not specifically request an expedited briefing schedule in their PI motion
           and did not otherwise establish they are entitled to an expedited briefing schedule
11         under LR 7-4. The Court will determine whether to set a hearing upon reviewing the
           subsequent briefs.
12

13         On Mar. 1, 2021, Plaintiffs filed a notice of appeal to the Ninth Circuit to challenge this

14   Court’s minute order regarding the briefing schedule for the motion for preliminary injunction.

15   (ECF No. 11.) On Mar. 10, 2021, the Ninth Circuit entered an order dismissing Plaintiffs’ appeal

16   for lack of appellate jurisdiction because “the district court’s February 25, 2021 minute order

17   [was] not a final or appealable order.” (ECF No. 15.)

18         On Mar. 31, 2021, this Court approved a Stipulation and Order Regarding Service of

19   Process on Legislative Defendants, Briefing Schedule for Motions, and Related Matters. (ECF

20   No. 25.) Under the stipulation and order, Legislative Defendants agreed to appear voluntarily in

21   this action and waived their rights to be served by Plaintiffs with a summons and complaint under

22   FRCP 4. (ECF No. 25 at 3.) The parties also agreed to a briefing schedule for Plaintiffs’ motion

23   for preliminary injunction, which required Legislative Defendants to file their response not later

24   than Apr. 21, 2021. (ECF No. 25 at 3-4.) However, on Apr. 21, 2021, Legislative Defendants filed


                                                    -10-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 11 of 23




 1   a motion to extend time to file their response not later than Apr. 26, 2021 (ECF No. 28), which

 2   this Court granted. (ECF No. 29.)

 3         On Apr. 26, 2021, Legislative Defendants filed their response to Plaintiffs’ motion for

 4   preliminary injunction, raising several arguments in opposition to the motion. (ECF No. 30.) In

 5   particular, Legislative Defendants argued that because the Building has been reopened in a manner

 6   that allows lobbyists and the public to enter the Building under health-and-safety protocols,

 7   Director Erdoes has voluntarily ceased the conduct that was initially challenged by Plaintiffs, so

 8   their motion for preliminary injunction must be denied as moot. (ECF No. 30 at 16-18.) Also on

 9   Apr. 26, 2021, Legislative Defendants filed their answer (ECF No. 31) to Plaintiffs’ civil rights

10   complaint for damages and injunctive and declaratory relief.

11         On Apr. 27, 2021, this Court scheduled a videoconference hearing on Plaintiffs’ motion for

12   preliminary injunction for May 12, 2021. (ECF No. 32.) In its scheduling order, this Court stated

13   that “the Court is particularly interested in the mootness question” raised by Legislative

14   Defendants in their response to Plaintiffs’ motion for preliminary injunction. (ECF No. 32.)

15         On May 3, 2021, Plaintiffs filed their reply to Legislative Defendants’ response to the

16   motion for preliminary injunction. (ECF No. 33.) In their reply, Plaintiffs state that the reopening

17   of the Building under health-and-safety protocols rendered their motion for preliminary injunction

18   moot. (ECF No. 33 at 2-4.) However, Plaintiffs also contend that they are entitled to engage in

19   discovery on their claims for declaratory relief. (ECF No. 33 at 2-4.) On May 4, 2021, Legislative

20   Defendants filed this motion to dismiss all federal claims for lack of subject-matter jurisdiction

21   and decline supplemental jurisdiction over all state claims.

22   //

23   //

24   //


                                                     -11-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 12 of 23




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2         I. This Court lacks subject-matter jurisdiction over all of Plaintiffs’ federal claims
        under section 1983 for prospective declaratory and injunctive relief because those claims
 3      are moot.

 4         Because federal courts are courts of limited jurisdiction under Article III of the Federal

 5   Constitution, “[t]he objection that a federal court lacks subject-matter jurisdiction may be raised

 6   by a party, or by a court on its own initiative, at any stage in the litigation.” Arbaugh v. Y&H

 7   Corp., 546 U.S. 500, 506 (2006) (emphasis added). This jurisdictional rule is codified in

 8   FRCP 12(h)(3), which provides that “[i]f the court determines at any time that it lacks subject-

 9   matter jurisdiction, the court must dismiss the action.” FRCP 12(h)(3) (emphasis added).

10         In order for a federal court to have subject-matter jurisdiction, the claims in the complaint

11   must present an actual case or controversy under Article III “at all stages of review, not merely at

12   the time the complaint is filed.” United States v. Sanchez-Gomez, 138 S.Ct. 1532, 1537 (2018)

13   (quoting Preiser v. Newkirk, 422 U.S. 395, 401 (1975)). As a result, if a case becomes moot at any

14   point during the proceedings, the case no longer presents an actual case or controversy under

15   Article III, and the case “is outside the jurisdiction of the federal courts.” Id.

16         A case becomes moot when it is impossible for the federal courts to grant “any effectual

17   relief whatever” to the complaining party. Knox v. Serv. Employees Int’l Union, 567 U.S. 298,

18   307 (2012) (quoting Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000)). As a general rule, the

19   voluntary cessation of a challenged practice does not moot a case unless “subsequent events

20   ma[ke] it absolutely clear that the allegedly wrongful behavior could not reasonably be expected to

21   recur.” Trinity Lutheran Church v. Comer, 137 S.Ct. 2012, 2019 n.1 (2017) (quoting Friends of

22   the Earth v. Laidlaw Envtl. Servs., 528 U.S. 167, 189 (2000)). However, courts “treat the

23   voluntary cessation of challenged conduct by government officials ‘with more solicitude . . . than

24   similar action by private parties.’” Bd. of Trustees of Glazing Health & Welfare Tr. v. Chambers,


                                                       -12-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 13 of 23




 1   941 F.3d 1195, 1198 (9th Cir. 2019) (en banc) (quoting Am. Cargo Transp. v. United States, 625

 2   F.3d 1176, 1180 (9th Cir. 2010) (emphasis added)). The reason for this rule is that “[t]he

 3   government’s change of policy presents a special circumstance in the world of mootness. Of

 4   course there is always the possibility of bad faith and a change of heart. But, unlike in the case of a

 5   private party, we presume the government is acting in good faith.” Am. Cargo Transp., 625 F.3d at

 6   1180.

 7           In their complaint, Plaintiffs challenge Director Erdoes’ decisions to restrict or prohibit

 8   lobbyists and the public from entering the Building in order to protect the public’s health, safety

 9   and welfare and provide all services necessary to the efficient and effective operation of the

10   Legislature amid the ongoing and widespread public-health crisis caused by the pandemic. (ECF

11   No. 1 at 4-17.) However, on Apr. 15, 2021, the Building was reopened under health-and-safety

12   protocols, and lobbyists and the public are allowed to enter the Building after making an

13   appointment and complying with the health-and safety protocols. (Legis. Defs.’ Ex. 3 at 001.)

14   Therefore, Director Erdoes has voluntarily ceased the conduct that was initially challenged by

15   Plaintiffs in their complaint, and they are now allowed to enter the Building after making an

16   appointment and complying with the health-and-safety protocols. Because Director Erdoes has

17   changed the policy initially challenged by Plaintiffs in their complaint, Plaintiffs’ claims under

18   section 1983 for prospective declaratory and injunctive relief no longer present an actual case or

19   controversy under Article III, and their claims for prospective declaratory and injunctive relief are

20   moot. Consequently, because this Court lacks subject-matter jurisdiction over those moot claims,

21   it must dismiss those claims for lack of subject-matter jurisdiction under FRCP 12(h)(3).

22           In their reply, Plaintiffs contend that they are entitled to engage in discovery on their claims

23   for prospective declaratory relief. (ECF No. 33 at 2-4.) Plaintiffs are wrong as a matter of law. It is

24   well established that “[a] federal court cannot issue a declaratory judgment if a claim has become


                                                       -13-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 14 of 23




 1   moot.” Pub. Utils. Comm’n of Cal. v. FERC, 100 F.3d 1451, 1459 (9th Cir. 1996); Native Vill. of

 2   Noatak v. Blatchford, 38 F.3d 1505, 1514 (9th Cir. 1994) (“The district court, however, may grant

 3   declaratory relief only when there is an actual case or controversy; a declaratory judgment may

 4   not be used to secure judicial determination of moot questions.” (emphasis added)), overruled on

 5   other grounds by Bd. of Trustees of Glazing Health & Welfare Tr. v. Chambers, 941 F.3d 1195,

 6   1198 (9th Cir. 2019) (en banc)). As explained by the Supreme Court:

 7         As is well known the federal courts established pursuant to Article III of the
           Constitution do not render advisory opinions. For adjudication of constitutional issues
 8         “concrete legal issues, presented in actual cases, not abstractions” are requisite. This is
           as true of declaratory judgments as any other field.
 9

10   United Pub. Workers of Am. v. Mitchell, 330 U.S. 75, 89 (1947) (quoting United States v.

11   Appalachian Elec. Power Co., 311 U.S. 377, 423 (1940)).

12         In this case, Plaintiffs’ claims for prospective declaratory relief are based entirely on

13   Director Erdoes’ decisions to restrict or prohibit lobbyists and the public from entering the

14   Building in order to protect the public’s health, safety and welfare and provide all services

15   necessary to the efficient and effective operation of the Legislature amid the ongoing and

16   widespread public-health crisis caused by the pandemic. (ECF No. 1 at 4-17.) However, as

17   discussed previously, Director Erdoes has changed the policy initially challenged by Plaintiffs in

18   their complaint. Therefore, Plaintiffs’ claims under section 1983 for prospective declaratory relief

19   no longer present an actual case or controversy under Article III, and their claims for prospective

20   declaratory relief are moot. Consequently, because this Court lacks subject-matter jurisdiction

21   over those moot claims, it must dismiss those claims for lack of subject-matter jurisdiction under

22   FRCP 12(h)(3).

23         Finally, in their complaint, Plaintiffs complain that, during the 81st session, they have been

24   precluded from registering as lobbyists under the Nevada Lobbying Disclosure and Regulation


                                                      -14-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 15 of 23




 1   Act (“Lobbying Act”) in NRS Chapter 218H. (ECF No. 1 at 13-15.) At the beginning of the 81st

 2   session, the Lobbying Act defined the term “lobbyist” as follows:

 3            1. “Lobbyist” means, except as limited by subsection 2, a person who:
              (a) Appears in person in the Legislative Building or any other building in which
 4         the Legislature or any of its standing committees hold meetings; and
              (b) Communicates directly with a member of the Legislative Branch on behalf of
 5         someone other than himself or herself to influence legislative action, whether or not
           any compensation is received for the communication.
 6

 7   NRS 218H.080 (2019) (emphasis added).

 8         However, during the 81st session, the Legislature enacted legislation amending the

 9   definition of “lobbyist” to remove the requirement that a lobbyist must appear in person in the

10   Building. Assemb. Bill 110, 81st Leg., 2021 Reg. Sess., § 2 (Nev. eff. Mar. 18, 2021). As a result,

11   the definition of “lobbyist” now reads as follows:

12            1. “Lobbyist” means, except as limited by subsection 2, a person who
           communicates directly with a member of the Legislative Branch on behalf of someone
13         other than himself or herself to influence legislative action, whether or not any
           compensation is received for the communication.
14

15   NRS 218H.080 (2021). In the legislation, the Legislature also provided that:

16            Sec. 3. During the 81st Session of the Nevada Legislature, any person who, on or
           after the effective date of this act [Mar. 18, 2021], qualifies as a lobbyist pursuant to
17         NRS 218H.080, as amended by section 2 of this act, must:
              1. File a registration statement pursuant to NRS 218H.200, as amended by section
18         2.3 of this act, not later than 14 days after the effective date of this act, or not later
           than 2 days after the beginning of the person’s lobbying activity as set forth in NRS
19         218H.200, as amended by section 2.3 of this act, whichever date is later, unless the
           person qualifies for an exemption or exception from the requirements to register as a
20         lobbyist pursuant to any regulations adopted in accordance with NRS 218H.500.

21   Assemb. Bill 110, 81st Leg., 2021 Reg. Sess., § 3 (Nev. eff. Mar. 18, 2021).

22         Consequently, Plaintiffs are now required to register as lobbyists under the Lobbying Act as

23   amended during the 81st session. Moreover, at the time of filing this motion on May 4, 2021,

24   Plaintiffs Janine Hansen, Lynn Chapman and Melissa Clement have registered as lobbyists under


                                                     -15-
           Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 16 of 23




 1   the Lobbying Act as amended during the 81st session. 3

 2          The Ninth Circuit has recently clarified that “in determining whether a case is moot, we

 3   should presume that the repeal, amendment, or expiration of legislation will render an action

 4   challenging the legislation moot, unless there is a reasonable expectation that the legislative body

 5   will reenact the challenged provision or one similar to it.” Chambers, 941 F.3d at 1199. In this

 6   case, the Legislature’s amendments to the Lobbying Act have rendered Plaintiffs’ complaints

 7   regarding lobbyist registration moot. Consequently, because this Court lacks subject-matter

 8   jurisdiction over those moot complaints, it must dismiss them for lack of subject-matter

 9   jurisdiction under FRCP 12(h)(3).

10          II. This Court lacks subject-matter jurisdiction over all of Plaintiffs’ federal claims
         under section 1983 for retrospective declaratory and monetary relief because those claims
11       are barred by the Eleventh Amendment.

12          Because Plaintiffs’ claims for prospective declaratory and injunctive relief are moot, the

13   only remaining claims that Plaintiffs could possibly allege in their complaint are claims for

14   retrospective declaratory and monetary relief. However, this Court lacks subject-matter

15   jurisdiction over any claims for retrospective declaratory and monetary relief because those claims

16   are barred by the Eleventh Amendment. Consequently, because this Court lacks subject-matter

17   jurisdiction over those claims, it must dismiss them for lack of subject-matter jurisdiction under

18   FRCP 12(h)(3).

19          Under the Ex parte Young exception to a state’s Eleventh Amendment immunity from suit

20   in federal court, a plaintiff may bring federal claims under section 1983 asking for prospective

21
     3
         Legislative Defendants request this Court to take judicial notice of the Legislature’s list of
22
         registered lobbyists for the 81st session available at its “publicly accessible website[] whose
         accuracy and authenticity is not subject to dispute.” Ferris v. Wynn Resorts Ltd., 462 F.Supp.3d
23
         1101, 1117 (D. Nev. 2020); Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998-99 (9th Cir.
         2010). The list is available at:
24
         https://www.leg.state.nv.us/Lobbyist/81st2021/Lobbyist?lobbyist-grid-pageSize=10000.

                                                     -16-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 17 of 23




 1   declaratory or injunctive relief against state officials acting in their official capacities to enjoin

 2   their allegedly unconstitutional actions. Ex parte Young, 209 U.S. 123, 155-56 (1908). However,

 3   the Ex parte Young exception can be applied only to prospective declaratory or injunctive relief

 4   because it “does not permit judgments against state officers declaring that they violated federal

 5   law in the past.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146

 6   (1993). Thus, “declaratory relief is not permitted under Ex parte Young when it would serve to

 7   declare only past actions in violation of federal law: retroactive declaratory relief cannot be

 8   properly characterized as prospective.” Roberts v. New York, 911 F.Supp.2d 149, 163 (N.D.N.Y.

 9   2012).

10         As discussed previously, Director Erdoes has changed the policy initially challenged by

11   Plaintiffs in their complaint. Therefore, Plaintiffs’ claims for prospective declaratory relief no

12   longer present an actual case or controversy under Article III, and their claims for prospective

13   declaratory relief are moot. As a result, the only remaining claims that Plaintiffs could possibly

14   allege in their complaint are claims for retrospective declaratory relief based on Director Erdoes’

15   past decisions to restrict or prohibit lobbyists and the public from entering the Building. However,

16   this Court lacks subject-matter jurisdiction over any claims for retrospective declaratory relief

17   based on past actions because those claims are barred by the Eleventh Amendment. Consequently,

18   because this Court lacks subject-matter jurisdiction over those claims, it must dismiss them for

19   lack of subject-matter jurisdiction under FRCP 12(h)(3).

20         Finally, the Eleventh Amendment prohibits federal courts from exercising subject-matter

21   jurisdiction over federal claims that seek monetary relief against state officials acting in their

22   official capacity, unless the State has expressly waived its Eleventh Amendment immunity or

23   Congress has expressly abrogated such immunity pursuant to its power under section 5 of the

24   Fourteenth Amendment. College Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527


                                                     -17-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 18 of 23




 1   U.S. 666, 668-70 (1999); Romano v. Bible, 169 F.3d 1182, 1185-86 (9th Cir. 1999). Nevada has

 2   not waived its Eleventh Amendment immunity. NRS 41.031(3); Austin v. State Indus. Ins. Sys.,

 3   939 F.2d 676, 677 (9th Cir. 1991). Nor has Congress abrogated such immunity for section 1983

 4   claims. Quern v. Jordan, 440 U.S. 332, 345 (1979), overruled on other grounds by Hafer v. Melo,

 5   502 U.S. 21, 27 (1991).

 6         Thus, this Court lacks subject-matter jurisdiction over any claims by Plaintiffs for monetary

 7   relief against Legislative Defendants acting in their official capacity because those claims are

 8   barred by the Eleventh Amendment. Consequently, because this Court lacks subject-matter

 9   jurisdiction over those claims, it must dismiss them for lack of subject-matter jurisdiction under

10   FRCP 12(h)(3).

11         III. Because this Court lacks subject-matter jurisdiction over all of Plaintiffs’ federal
        claims under section 1983, this Court should decline to exercise supplemental jurisdiction
12      over all of Plaintiffs’ state constitutional claims.

13         When this Court has supplemental jurisdiction over a state constitutional claim, it ordinarily

14   must exercise that supplemental jurisdiction unless the Court articulates case-specific reasons for

15   declining supplemental jurisdiction that are authorized under 28 U.S.C. § 1367(c). Bahrampour v.

16   Lampert, 356 F.3d 969, 978-79 (9th Cir. 2004). Under section 1367(c), this Court is authorized to

17   decline supplemental jurisdiction over a state constitutional claim when this Court “has dismissed

18   all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); Levert v. Trump Ruffin

19   Tower I, LLC, No. 2:14-CV-01009-RCJ, 2015 WL 133792, at *5 (D. Nev. Jan. 9, 2015). In

20   addition, under section 1367(c), this Court is authorized to decline supplemental jurisdiction over

21   a state constitutional claim when “the claim raises a novel or complex issue of State law” or, “in

22   exceptional circumstances, [when] there are other compelling reasons for declining jurisdiction.”

23   28 U.S.C. §§ 1367(c)(1) & 1367(c)(4); People’s Leg. v. Miller, No. 2:12-CV-272-JCM-VCF,

24   2012 WL 1119239, at *2-4 (D. Nev. Apr. 3, 2012).


                                                    -18-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 19 of 23




 1         As a general rule, if this Court dismisses all of Plaintiffs’ federal claims for lack of subject-

 2   matter jurisdiction, “the state claims should be dismissed as well.” United Mine Workers of Am.

 3   v. Gibbs, 383 U.S. 715, 726 (1966). The reason for this rule is that “[n]eedless decisions of state

 4   law should be avoided both as a matter of comity and to promote justice between the parties, by

 5   procuring for them a surer-footed reading of applicable [state] law.” Id. In determining whether a

 6   federal court should decline supplemental jurisdiction, the Supreme Court has stated:

 7         [A] federal court should consider and weigh in each case, and at every stage of the
           litigation, the values of judicial economy, convenience, fairness, and comity in order
 8         to decide whether to exercise jurisdiction over a case brought in that court involving
           pendent state-law claims. When the balance of these factors indicates that a case
 9         properly belongs in state court, as when the federal-law claims have dropped out of the
           lawsuit in its early stages and only state-law claims remain, the federal court should
10         decline the exercise of jurisdiction by dismissing the case without prejudice.

11   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote omitted). Thus, “in the usual

12   case in which all federal-law claims are eliminated before trial, the balance of factors to be

13   considered under the [supplemental] jurisdiction doctrine—judicial economy, convenience,

14   fairness, and comity—will point toward declining to exercise jurisdiction over the remaining state-

15   law claims.” Id. at 350 n.7.

16         In this case, all of the factors to be considered under the supplemental jurisdiction

17   doctrine—judicial economy, convenience, fairness and comity—point toward this Court declining

18   to exercise supplemental jurisdiction over all of Plaintiffs’ state constitutional claims. First,

19   because this Court lacks subject-matter jurisdiction over all of Plaintiffs’ federal claims under

20   section 1983, all of those federal claims have dropped out of this lawsuit in its earliest stages and

21   only Plaintiffs’ state constitutional claims remain. Second, because this case is in its earliest

22   stages, this Court has not committed significant judicial resources toward deciding the merits of

23   Plaintiffs’ state constitutional claims. Third, by declining supplemental jurisdiction, this Court can

24   avoid having to decide whether Plaintiffs’ state constitutional claims are moot under Nevada state


                                                      -19-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 20 of 23




 1   law, which is a decision that is better left to Nevada’s state courts. See Degraw v. Eighth Jud. Dist.

 2   Ct., 419 P.3d 136, 139 (Nev. 2018) (“Cases presenting real controversies at the time of their

 3   institution may become moot by the happening of subsequent events.” (quoting NCAA v. Univ. of

 4   Nev., 624 P.2d 10, 11 (Nev. 1981))). Fourth, by declining supplemental jurisdiction, this Court

 5   can avoid needless decisions of state constitutional law, especially because Plaintiffs’ state

 6   constitutional claims under Article 1, Section 1 and Article 4, Section 15 of the Nevada

 7   Constitution raise novel, complex and policy-laden issues of state law and Nevada’s legislative

 8   branch has a compelling interest in ensuring that the Nevada Supreme Court decides those state-

 9   law issues of first impression.

10         In determining whether to exercise supplemental jurisdiction, this Court should decline to

11   rule on novel, complex or policy-laden issues of state law. Holly D. v. Cal. Inst. of Tech., 339 F.3d

12   1158, 1181 n.28 (9th Cir. 2003); O’Connor v. Nevada, 27 F.3d 357, 363 (9th Cir. 1994)

13   (explaining that “the difficult question of Nevada constitutional law presented is the very sort of

14   ‘novel’ issue that usually will justify declining jurisdiction over the claim.”). This Court should be

15   wary of ruling on state constitutional issues because such issues typically involve the state’s

16   sovereign interest in administering its own system of government. Dream Palace v. Maricopa

17   County, 384 F.3d 990, 1022 (9th Cir. 2004); Seabrook v. Jacobson, 153 F.3d 70, 72 (2d Cir.

18   1998); Trump Hotels v. Mirage Resorts, 140 F.3d 478, 487 (3d Cir. 1998); Doe v. Sundquist, 106

19   F.3d 702, 708 (6th Cir. 1997). This Court also should be wary of ruling on state constitutional

20   issues because federal courts generally do not provide the best forum for interpreting state-specific

21   constitutional provisions which do not have a similar federal counterpart. Young v. N.Y.C. Transit

22   Auth., 903 F.2d 146, 164 (2d Cir. 1990).

23         In this case, Plaintiffs’ state constitutional claims under Article 1, Section 1 and Article 4,

24   Section 15 of the Nevada Constitution raise novel, complex and policy-laden issues of state law


                                                     -20-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 21 of 23




 1   that directly implicate Nevada’s sovereign interest in administering its own system of government.

 2   In particular, because these claims directly implicate the legislative branch’s inherent powers of

 3   institutional self-protection and self-preservation as a coequal department of state government, the

 4   legislative branch has a compelling interest in ensuring that the Nevada Supreme Court—as the

 5   final interpreter of the meaning of the Nevada Constitution—serves as the proper forum for

 6   deciding these important state-law issues of first impression. Moreover, to resolve these claims on

 7   the merits, this Court would need to interpret state-specific constitutional provisions with no

 8   federal counterpart. Because there are no reported cases from the Nevada Supreme Court directly

 9   on point to provide guidance on how to resolve these claims on the merits, this Court would need

10   to develop new state constitutional standards and predict how the Nevada Supreme Court would

11   decide the constitutional issues. See Eichacker v. Paul Revere Life Ins. Co., 354 F.3d 1142, 1145

12   (9th Cir. 2004); Ins. Co. of N. Am. v. Hilton Hotels, 908 F.Supp. 809, 814 (D. Nev. 1995).

13   Because federal courts generally do not provide the best forum for resolving such novel, complex

14   and policy-laden issues of state constitutional law, this Court should not exercise supplemental

15   jurisdiction over these state constitutional claims.

16         Accordingly, in this case, all of the factors to be considered under the supplemental

17   jurisdiction doctrine point toward this Court declining to exercise supplemental jurisdiction over

18   all of Plaintiffs’ state constitutional claims. Therefore, because this Court lacks subject-matter

19   jurisdiction over all of Plaintiffs’ federal claims under section 1983, this Court should decline to

20   exercise supplemental jurisdiction over all of Plaintiffs’ state constitutional claims.

21   //

22   //

23   //

24   //


                                                      -21-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 22 of 23




 1                                              CONCLUSION

 2         Based on the foregoing, Legislative Defendants ask this Court to: (1) dismiss all of

 3   Plaintiffs’ federal claims for lack of subject-matter jurisdiction; and (2) decline to exercise

 4   supplemental jurisdiction over all of Plaintiffs’ state constitutional claims.

 5         DATED:      This    4th   day of May, 2021.

 6                     Respectfully submitted,

 7               By: /s/ Kevin C. Powers
                     KEVIN C. POWERS, General Counsel
 8                   Nevada State Bar No. 6781
                     NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
 9                   401 S. Carson St.
                     Carson City, NV 89701
10                   Tel: (775) 684-6830; Fax: (775) 684-6761
                     Email: kpowers@lcb.state.nv.us
11                   Attorneys for Legislative Defendants Brenda J. Erdoes, in her official capacity
                     as Director of the Legislative Counsel Bureau of the State of Nevada, and Nicole
12                   J. Cannizzaro, in her official capacity as Chair of the Legislative Commission of
                     the State of Nevada
13

14

15

16

17

18

19

20

21

22

23

24


                                                      -22-
          Case 3:21-cv-00100-MMD-WGC Document 34 Filed 05/04/21 Page 23 of 23




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that I am an employee of the Nevada Legislative Counsel Bureau, Legal

 3   Division, and that on the   4th   day of May, 2021, pursuant to FRCP 5(b) and LR Part IC, I filed

 4   and served a true and correct copy of the Legislative Defendants’ Motion to Dismiss all Federal

 5   Claims for Lack of Subject-Matter Jurisdiction and Decline Supplemental Jurisdiction over all

 6   State Claims, by using the Court’s CM/ECF system for electronic service directed to the

 7   following:

 8   SIGAL CHATTAH, ESQ.
     CHATTAH LAW GROUP
 9   5875 S. Rainbow Blvd. #203
     Las Vegas, NV 89118
10   Chattahlaw@gmail.com
     Attorneys for Plaintiffs
11

12         /s/ Kevin C. Powers
           An Employee of the Legislative Counsel Bureau
13

14

15

16

17

18

19

20

21

22

23

24


                                                    -23-
